                             Case 3:20-cv-02219-GPC-AGS Document 1 Filed 11/13/20 PageID.1 Page 1 of 3



                             1    KATHLEEN STRICKLAND (SBN 64816)
                                  STEPHAN CHOO (SBN 284395)
                             2    ROPERS MAJESKI PC
                                  75 Broadway, Suite 202
                             3    San Francisco, CA 94111
                                  Telephone: 415.543.4800
                             4    Facsimile: 415.972.6301
                                  Email:      kathleen.strickland@ropers.com
                             5                stephan.choo@ropers.com
                             6    Attorneys for Defendant
                                  WALMART, INC.
                             7
                             8                             UNITED STATES DISTRICT COURT
                             9                           SOUTHERN DISTRICT OF CALIFORNIA
A Professional Corporation




                             10
                                                                                Case No. '20CV2219 GPC AGS
      San Francisco




                             11   REBECA ORTIZ,
                             12                      Plaintiff,
                                                                                Superior Court Case No. ECU001414
                             13            v.
                                                                               NOTICE OF REMOVAL OF
                             14   WALMART, INC., a corporation; and            CIVIL ACTION TO UNITED
                                  DOES 1 to 25,                                STATES DISTRICT COURT
                             15
                                                     Defendant.                DEMAND FOR JURY TRIAL
                             16                                                PURSUANT TO FEDERAL RULES
                                                                               OF CIVIL PROCEDURE RULE
                             17                                                38(a)
                             18
                             19
                             20
                             21            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                             22            PLEASE TAKE NOTICE that Defendant WALMART, INC. (“Defendant”
                             23   or “WALMART”) hereby removes the above-entitled civil action from the Superior
                             24   Court of the State of California for the County of Imperial to the United States
                             25   District Court for the Southern District of California, pursuant to 28 U.S.C. § 1332
                             26   et seq., since there is complete diversity in this matter and the amount in
                             27   controversy (exclusive of interest and costs) exceeds $75,000, which is the
                             28   jurisdictional minimum amount for diversity jurisdiction in this Court. WALMART
                                  4836-9213-4609.1
                                                                                      NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                        TO UNITED STATES DISTRICT COURT
                             Case 3:20-cv-02219-GPC-AGS Document 1 Filed 11/13/20 PageID.2 Page 2 of 3



                             1    alleges as follows:
                             2             1.        On May 28, 2020, Plaintiff REBECA ORTIZ (“Plaintiff”) filed with
                             3    the Superior Court of the State of California, for the County of Imperial, the above-
                             4    entitled civil action bearing case number ECU001414 in the records and files of the
                             5    Court (“Complaint”). The Complaint was served on Defendant on October 16,
                             6    2020. (Declaration of Stephan Choo [“Choo Dec.”] ¶2 and Exh. A.)
                             7             2.        On November 5, 2020, Defendant filed and served an answer to the
                             8    Complaint in the State Court action. (Choo Dec. ¶3 and Exh. B.)
                             9             3.        At the commencement of this action and all times herein mentioned,
A Professional Corporation




                             10   Defendant was and is a corporation duly organized and existing under the laws of
      San Francisco




                             11   Delaware, with its principal place of business in the State of Arkansas.
                             12            4.        Plaintiff REBECA ORTIZ is an individual domiciled in, and a citizen
                             13   of, the State of California.
                             14            5.        Plaintiff’s Complaint appears to allege two causes of action for general
                             15   negligence and premises liability. The Complaint does not pray for a specific
                             16   amount of damages or specific injuries Plaintiff allegedly suffered. Plaintiff,
                             17   however, served Statement of Damages on October 16, 2020 along with the
                             18   Complaint. The Statement of Damages reveals that Plaintiff has incurred
                             19   $119,790.72 for past medical expenses along with $200,000 for future medical
                             20   expenses, $100,000 for loss of earning and $300,000 for loss of future earning
                             21   capacity. (Choo Dec. ¶4 and Exh. C.)
                             22            7.        The Statement of Damages establishes the amount in controversy in
                             23   this case to exceed $75,000. (Choo Dec. ¶5.)
                             24            9.        Accordingly, the District Court of the United States for the Central
                             25   District of California has original jurisdiction under 28 U.S.C. § 1332 in that
                             26   complete diversity of citizenship exists and the amount in controversy exceeds
                             27   $75,000, which therefore permits this civil action to be removed to the District
                             28   Court of the United States for the Central District of California by Defendant
                                  4836-9213-4609.1
                                                                                           NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                -2-          TO UNITED STATES DISTRICT COURT
                             Case 3:20-cv-02219-GPC-AGS Document 1 Filed 11/13/20 PageID.3 Page 3 of 3



                             1    pursuant to 28 U.S.C. § 1441(b)(a).
                             2             10.       This notice of removal is timely because it was filed within 30 days of
                             3    the action becoming removable, and within one year after commencement of this
                             4    action due to Plaintiff’s bad faith action pursuant to 28 U.S.C. §1446(c)(l).
                             5             11.       WHEREFORE, Defendant files this Notice of Removal of this action
                             6    from the aforesaid Superior Court, in which it is now pending, to the United States
                             7    District Court for the Southern District of California.
                             8             12.       WHEREFORE, Defendant prays that this action be removed from the
                             9    Superior Court of the State of California for the County of Imperial to the United
A Professional Corporation




                             10   States District Court for the Southern District of California.
      San Francisco




                             11
                             12   Dated: November 13, 2020                         ROPERS MAJESKI PC
                             13
                             14                                                    By: /s/ Stephan Choo
                                                                                      KATHLEEN STRICKLAND
                             15                                                       STEPHAN CHOO
                                                                                       Attorneys for Defendant
                             16                                                       WALMART, INC.
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                  4836-9213-4609.1
                                                                                           NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                -3-          TO UNITED STATES DISTRICT COURT
